ACCEPTED
                                                                                                                       01-14-00990-CV
                                                                                                            FIRST COURT OF APPEALS
                                                                                                                    HOUSTON, TEXAS
                                                                                                                  6/18/2015 3:51:25 PM
                                                                                                                 CHRISTOPHER PRINE
LISKOW&LEWIS
A Professional Law Corporation
                                                                                                                                CLERK




First City Tower                                      One Shell Square                         822 Harding Street
1001 Fannin Street, Suite 1800                        701 Poydras Street, Suite 5000           Post Office Box 52008
Houston, TX 77002                                     New Orleans, LA 70139
                                                                                                FILED IN
                                                                                               Lafayette, LA 70505
(713) 651-2900 Main                                   (504) 581-7979 Main              1st   COURT    OF APPEALS
                                                                                               (337) 232-7424 Main
(713) 651-2908 Fax                                    (504) 556-4108 Fax                     HOUSTON,      TEXAS
                                                                                               (337) 267-2399 Fax
                                                                                       6/18/2015 3:51:25 PM
www.Liskow.com
                                                                                       CHRISTOPHER A. PRINE
                                                                                               Clerk


June 18, 2015                                          Alma Gomez                       Direct Dial: (713) 651-2974
                                                                                        afgomez@Liskow.com




Via Electronic Filing
Christopher A. Prine, Clerk
First Court of Appeals
301 Fannin, Suite 245
Houston, Texas 77002

         Re:      Court of Appeals Number :      01-14-00990-CV
                  Trial Court Cause Number:      2014-22740

         Style:   Manfred Fink v. Joann D. Anderson
                  Our File Number: 36193.0002

Dear Mr. Prine:

         For the purpose of convenience only, attached are copies of the two sections of the Texas
Securities Act that counsel for Appellees referred to and to which the Court requested reference during
the oral argument on June 17, 2015.

         Should you have any questions please do not hesitate to contact me.

                                                 Yours very truly,



                                                 Alma F. Gomez

AFG/ld
4260915 1.docx